Citation Nr: 1645508	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for low back disorder as secondary to service-connected post-operative left ankle disability.

2.  Entitlement to an increased initial rating for generalized anxiety disorder with panic attacks and agoraphobia (anxiety disorder), evaluated as 50 percent disabling from August 1, 2011 and as 70 percent disabling from September 16, 2011.

3.  Entitlement to an initial rating in excess of 10 percent for post-operative residuals of left ankle fracture.

4.  Entitlement to an initial rating in excess of 10 percent for post-operative scar residual of left ankle fracture.

5.  Entitlement to an initial compensable rating for associated left sural nerve neuritis, toes 4 and 5, post-operative scar residual of left ankle fracture.

REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to March 1997. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of three Department of Veterans' Affairs (VA) Regional Offices (RO).  A December 2009 rating decision by the RO in St. Petersburg, Florida, granted service connection for the left ankle disability and assigned an initial 10-percent rating, effective in May 2009, and denied service connection for the low back disorder.  A June 2010 rating decision by the RO in New York City granted service connection for the anxiety/adjustment disorder and assigned an initial 30-percent rating, effective in May 2009.  The Phoenix, Arizona, RO exercises current jurisdiction of the claims file.

The Board took jurisdiction of the TDIU issue due to the state of the evidence.  See Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447   (2009).

In September 2011, The Veteran appeared at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In a decision dated in December 2014, the Board allowed an increased initial rating of 30 to 50 percent for the anxiety disorder, effective the date of the Veteran's claim, May 2009, up to August 1, 2011.  The Board also remanded the left ankle and low back claims, as well as the psychiatric claim from August 1, 2011 forward, and a claim of entitlement to service connection for tinnitus, which the June 2010 rating decision denied.  

While the case was on remand, the Newark, New Jersey, RO, in a December 2014 rating decision, implemented the higher rating for the anxiety disorder that the Board allowed.  In a May 2016 rating decision, the Newark RO also granted service connection for tinnitus with a 10-percent rating, effective in May 2010.  There is no indication in the claims file that the Veteran appealed the assigned effective date.  Hence, the tinnitus issue is not before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The May 2016 rating decision also granted an increased initial rating for the anxiety disorder from 50 to 70 percent, and granted a TDIU, both effective September 16, 2011; continued the 10-percent rating for orthopedic symptoms of the post-operative left ankle disability; and, granted service connection for an associated surgical scar residual and for sensory neuropathy of the sural nerve of the left lower extremity (LLE), and assigned initial ratings of 10 percent each, both effective March 10, 2016.  The Veteran has continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a low back disorder, to include degenerative joint disease (DJD) and intervertebral disc syndrome (IVDS), has been caused or aggravated by the post-operative left ankle disability.

2.  For the period from August 1, 2011 to September 16, 2011, the preponderance of the evidence of record showed the anxiety disorder to manifest with occupational and social impairment with deficiencies in most areas.

3.  Since September 16, 2011, the preponderance of the evidence of record shows that the anxiety disorder has manifested with occupational and social impairment with deficiencies in most areas.  Total impairment has not manifested.

4.  For the period May 19, 2009 to April 27, 2010, the orthopedic symptoms of the post-operative left ankle disability manifested with subjective complaints of chronic pain and moderate limitation of motion (LOM).  Marked LOM is not shown.

5.  For the period April 28, 2010 to March 16, 2011, the orthopedic symptoms of the post-operative left ankle disability manifested with subjective complaints of chronic pain and marked LOM.

6.  For the period since March 17, 2011, the orthopedic symptoms of the post-operative left ankle disability has manifested with subjective complaints of chronic pain and no more than moderate LOM.

7.  The left ankle post-operative scar residual manifests as a superficial painful scar with slight loss of light touch sensation of the sural nerve at toes 4 and 5. 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for low back disorder, to include DJD and IVDS, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2015).

2.  The criteria for an initial rating of 70 percent for anxiety disorder for the period August 1, 2011 to September 15, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, Diagnostic Code (DC) 9400.

3.  The criteria for an initial rating in excess of 70 percent for anxiety disorder for the period since September 16, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, DC 9400.

4.  The criteria for an initial rating in excess of 10 percent for orthopedic symptoms of left ankle post-operative residuals for the period prior to April 28, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271.

5.  The criteria for an initial rating of 20 percent, and no higher, for orthopedic symptoms of left ankle post-operative residuals have been met for the period from April 28, 2010 to March 16, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271.

6.  The criteria for an initial rating in excess of 10 percent for orthopedic symptoms of left ankle post-operative residuals for the period prior since March 16, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271.

7.  The criteria for an initial rating in excess of 10 percent for painful post-operative scar residual, left ankle, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.3, 4.10, 4.118, DC 7804.

8.  The criteria for an initial compensable rating for associated sensory neuropathy, sural nerve, LLE, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.10, 4.31, 4.124a, DC 8622.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the anxiety and left ankle disorders, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As concerns the service connection claim, there is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the December 2009 rating decision, via a May 2009 letter, the St. Petersburg RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or specific prejudice as a result.  Hence, The Board finds that VA complied with the VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  His service treatment records (STRs), VA medical records, including the C&P examination reports, and non-VA records, including the records associated with the Veteran's grant of benefits administered by the Social Security Administration (SSA).  Neither the Veteran nor his representative asserts that there are additional records to obtain.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, and no objections have been raised by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge  when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran asserts that his low back disorder is caused by his service-connected left ankle disability.  Specifically, he contends that he has had gait alteration due to compensating for his injured left ankle.  He testified at his hearing that within the past six months a VA physician told him his back symptoms were attributable to the left ankle disability.  (09/22/2011 VBMS-Hearing Transcript, p. 13)

As noted earlier, service connection is in effect for the left ankle disability.  Hence, one of the three required Wallin elements is proved by the evidence.  A VA examination report reflects that current low back diagnoses of DJD and IVDS are of record (03/21/2016 VBMS-C&P Exam, Back DBQ), which means that the sole remaining issue is whether either or both of the currently diagnosed low back disorders is caused or aggravated by the service-connected left ankle disorder.

Following a review of the claims file, the Veteran's electronic records, and conducting an examination of the Veteran, to include taking his lay reported history, the examiner diagnosed DJD and IVDS.  The examiner opined that it was not at least as likely as not that either was due to or aggravated by the left ankle disability.  (03/21/2016 VBMS-C&P Exam-DBQ Medical Opinion, p. 2).  The examiner noted that the Veteran's reported complaints of mechanical-type back pain is common in the general population, and the left ankle post-operative residuals did not have anything to do with it.  The examiner noted further that while the Veteran had a bit of DJD/DDD, and some lumbar root sensory loss in the LE, those symptoms also were common in the general population, and the left ankle had no bearing on those findings.  The examiner noted that, based on his 50 years of clinical experience, and the various medical studies and literature on the subject, there is not a causative or aggravating relationship between the Veteran's low back disorder and his service-connected left ankle post-operative residuals.

The examiner based his opinion on a thorough review of the claims file and his examination of the Veteran.  The Board finds that the preponderance of the evidence supports the examiner's opinion and rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
Hence, the Board finds it highly probative.

As he testified at the hearing (Transcript, p. 13), the Veteran's outpatient records note his opinion that hopping around on one leg to compensate for his left ankle pain caused his low back disorder.  A February 2010 entry reflects that the examiner noted that the Veteran's DDD may have arisen from gait disturbance due to the left ankle but it may also be unrelated.  (10/04/2011 VBMS-Medical Treatment-Government Facility, 2nd entry, p. 21)  Even had the examiner not included the proviso, opinions couched in terms of "may" also include "may not."  As such, they are tentative and do not rise to the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not"' and are speculative); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  To the extent that the Veteran may personally opine that his low back disorder is causally connected to service-connected left ankle disability, the Board finds that opining on any causative or aggravating relationship between separate disorders requires medical training.  See Jandreau, 492 F. 3d 137; 38 C.F.R. § 3.159(a)(1).  There is no evidence that the Veteran has medical training.  Hence, his personal lay opinion has no probative value as to the medical question of causation.

In light of all of the above, the Board finds that, while the evidence shows the existence of a currently diagnosed low back disorder and that service connection is in effect for a left ankle disability, the preponderance of the evidence shows that there is no causative or aggravating relationship due to the left ankle disability.    Hence, the claim is denied.  38 C.F.R. § 3.310.  The Board further notes that the Veteran has not claimed that his low back disability is directly related to service.  In any event, the service treatment records are negative for any complaints or findings referable to the low back and the Veteran has not endorsed a history of continuity of symptomatology since service.  Moreover, while arthritis is a chronic disease eligible for presumptive service connection under 38 C.F.R. § 3.309(a), in this case there were no manifestations within the first post-service year.  Thus, service connection is not available on that basis here.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



Increased Initial Ratings

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Anxiety Disorder

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70-percent evaluation applies when a veteran's occupational and social impairment due to PTSD reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130.  The Board notes, however, that DSM-IV was in effect at the time the Veteran's appeal was initially certified to the Board.  Of importance here, the DSM-IV utilizes the Global Assessment of Functioning (GAF) scale. The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF in the range 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Discussion

As a result of the May 2016 rating decision, the Veteran's anxiety disorder has been rated at 70 percent since September 16, 2011.  (05/16/2016 VBMS-Rating Decision-Narrative)  From August 1, 2011 until September 16, 2011, a 50 percent evaluation is in effect.

The basis for the increase to 70 percent was a description of symptoms noted in a September 16, 2011 letter written by R.A.S., Ph.D.  The Board finds it likely that the symptoms described in September 16, 2011 had been manifest throughout the prior portion of the rating period, which is only one month earlier.  Thus, resolving reasonable doubt in the Veteran's favor, the Board assigns a 70 percent evaluation dating back to August 1, 2011, the start of the rating period on appeal.  The remaining question for consideration is whether the Veteran's anxiety disorder has manifested with total impairment at any time during the rating period such as to warrant a 100 percent evaluation.  The Board finds that it has not, as the Veteran's impairment-serious as it is, has not deprived him of his ability to function independently or to form and maintain at least some relationships.

A September 2011 private evaluation by R.A.S., Ph.D. (09/21/2011 VBMS-Medical Treatment-Non-Government Facility), notes that the Veteran reported complaints of chronic sleep impairment, anger issues, interpersonal conflict in the workplace and with family members, nightmares, and panic attacks.  The Veteran also complained of concentration difficulties and isolating tendencies, as he preferred not to be around people other than his immediate family.  Dr. S diagnosed severe recurrent major depressive disorder, generalized anxiety disorder, and panic disorder with agoraphobia.  Dr. S assessed Axis V Global Assessment of Functioning (GAF) 47.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF of 45 is midway of the range 41 to 50, and it is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Notwithstanding the serious symptoms noted by Dr. S, his Mental status examination of the Veteran noted that the Veteran traveled independently to the interview.  Further, while Dr. S noted the Veteran to have suicidal ideation and persistent hallucinations and delusions, the preponderance of the total evidence of record does not bear that out as a chronic symptom of the Veteran.  Dr. S also noted that the Veteran was well dressed and groomed.

Documentation in the claims file reflects that the Veteran has, and does, travel outside the U.S.  (11/13/2012 VBMS-Correspondence; 03/24/2015 VBMS-Correspondence)  Outpatient records note that the Veteran has consistently presented as fully oriented, well dressed and groomed, and he has denied any suicidal or homicidal ideation.  Further, he has been in a relationship, to include being engaged, throughout the appeal period and eventually married.  (12/17/2014 VBMS-CAPRI, pp. 28-31)  He testified at the hearing that he was still close to his mother, he interacted with his family, and he was still independent with his activities of daily living.  (Transcript, p. 2)  An October 2014 entry notes that the Veteran reported that his panic attacks were random and occurred in public places.  He reported further that his depression was not disabling.  (02/19/2016 CAPRI, p. 138)

The Veteran underwent another private evaluation via telephone in June 2015 by F.B., Ph.D.  (10/19/2015 VBMS-Medical Treatment-Medical Treatment-Non-Government Facility.  The Veteran had not been long relocated to Arizona from the east coast.  He reported current symptoms of insomnia, anhedonia, memory and concentration difficulties, panic attacks, and withdrawal from daily activities, and social isolation.  Based on the interview and the results of some diagnostic tests, Dr. B diagnosed generalized anxiety disorder and adjustment disorder.  Dr. B's assessment noted the absence of hallucinations or delusions or suicidal ideation.  Id., p. 6.  Dr. B also noted intermittent inability to perform activities of daily living and intermittent neglect of personal hygiene.  Id.  As discussed later, however, the overall evidence does not support that as a chronic feature of the Veteran's disability.  Further, Dr. B noted that the Veteran lived alone in an apartment that he rented, he had a girlfriend, and he maintained contact with his mother who still resided in the eastern part of the U.S.  Thus, the Board finds that, despite the serious symptoms noted by Dr. B, they had not deprived the Veteran of his ability to function independently or maintain relationships.  Hence, his impairment due to his symptoms was not total.
 
The March 2016 VA mental examination report (03/29/2016 VBMS-C&P Exam-DBQ Psych) reflects that the examiner conducted a review of the claims file as part of the examination.  In addition to his historical complaints of chronic insomnia, anxiety, memory and concentration difficulties, he also reported thoughts about death and dying.  There was no indication of a plan or any intent.  The Veteran reported that he was less prone to anger and combativeness since a December 2010 conviction.  He also reported that while his alcohol consumption had ceased, four months earlier he had obtained a prescription for medical marihuana, and he consumed it nightly.  Mental status examination revealed the Veteran as casually attired, neatly dressed, and cleanly groomed.  There was no evidence of a thought disorder or homicidal ideation.  The Veteran's cognition was grossly intact, and he demonstrated at least average capacity for logical reasoning and systematic thought.  The examiner noted that the Veteran was capable of managing his financial affairs.

The examiner noted that the diagnosed adjustment disorder of record was erroneous, as it did not exist.  The Veteran agreed and observed that he thought it was a mistake.  Id., p, 10.  The examiner assessed the severity of the Veteran's anxiety and panic disorders as slight to mild.  The examiner noted the Veteran's use of prescribed opioids for his pain and observed that the use of those medications in the presence of dysthymia and pain, those conditions tended to worsen.  Likewise, when individuals use continuous and daily cannabinoids, their emotional and mental state usually worsens. Thus, the examiner opined, no matter the current level of severity of the Veteran's anxiety, his functional status is likely to be impeded as long as he is using opiates and cannabinoids.  Id., at 10-11.

For purposes of this appeal, the Board notes that the examination report reflects that the Veteran continued to live independently and maintain some close social relationships.  In fact, at the time of the examination the Veteran had married, though not to the same woman he dated during the earlier part of the appeal period.  The VA outpatient records reflect that the Veteran's serious symptoms are reasonably compensated by the 70-percent rating.  38 C.F.R. §§ 4.1, 4.10.  Several entries note that the Veteran has consistently demonstrated good hygiene and grooming, denied suicidal or homicidal ideation, and he continued to travel outside the U.S.   To the extent that there are occasional references to suicidal ideation, these do not appear to have impacted the Veteran socially or occupationally, beyond that already accounted for by the 70 percent rating.

A July 2015 entry notes reports of obsessive compulsive behavior, such as washing his hands up to 25 times a day, and reports of passive suicidal ideation but without plan or intent.  He even traveled to Peru to consult with a Shaman.  (02/19/2016 VBMS-CAPRI, pp. 14-15, 22, 66)  The evaluation conducted for the SSA reflects that the examiner opined that the Veteran's impairment was no more than moderately limited in most areas, as compared to marked limited by Dr. S and Dr. B.  (02/10/2016 VBMS-SSA, p. 7)

As noted, the Veteran is seriously impaired by his anxiety disorder, but the Board finds that the preponderance of the evidence shows that it has not totally impaired his social functioning.  Hence, the Board finds that the Veteran's anxiety disorder does not warrant assignment of a rating in excess of 70 percent for any portion of the rating period on appeal.  38 C.F.R. §§ 3.400, 4.1, 4.10, 4.130, DC 9400.   The RO's grant of a TDIU addressed the occupational impairment due to the anxiety disorder.  

Left Ankle

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

At the hearing, the Veteran testified that he had daily left ankle pain, as well as occasions where the ankle turned purple.  He reported falling three to four times a month.  The ankle had a tendency to roll when he walked, so he used a brace which kept it stable.

Rating Criteria

The December 2009 rating decision evaluated the Veteran's left ankle disability under DC 5271, which rates on the basis of LOM.  See 38 C.F.R. § 4.71a.  Under those criteria, moderate LOM warrants a 10-percent rating, and marked LOM warrants a 20-percent rating.  Id.  Normal ROM for the ankle is 0 to 20 degrees for dorsiflexion, and 0 to 45 degrees for plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

The August 2009 VA joints examination report (08/06/2009 VBMS-VA Examination) reflects the Veteran's reports of daily left ankle pain with prolonged standing and walking.  He also reported some sensation changes over the dorsal aspect of the foot.  The Veteran used an ankle brace, and said that the left ankle impacted his activities of daily living in that he no longer could play sports or run.  During this period of time the Veteran worked as a floor stock trader.  He reported that he had to change jobs due to his inability to stand for prolonged periods.  He denied any incapacitating episodes or flare-ups.  Physical examination revealed the Veteran to walk with a slightly antalgic gait.  There was pain on palpation.  ROM testing revealed dorsiflexion of 0 to 10 degrees, and plantar flexion of 0 to 30 degrees with pain throughout the motion.  The ankle was stable.  X-rays of the left ankle revealed the surgical hardware as in place and no acute changes.

The Board finds that the objective findings on clinical examination show the left ankle to most nearly approximated moderate LOM and the assigned 10-percent rating.  38 C.F.R. §§ 4.59, 4.71a, DC 5271.  The Board finds that marked LOM, and a 20-percent rating was not met or approximated, as the examiner noted that there was not any additional loss of ROM on repetitive-use testing.  See 38 C.F.R. §§ 4.40, 4.45.  Further, the examiner noted that motor strength testing was normal at 5/5.  The examiner noted a small c-shaped surgical scar, 4 cm x 0.25 cm, over the lateral malleolus.  Examination revealed the scar as superficial, well healed, stable, and nontender.  It was reddish as compared to the surrounding skin.  Sensation to light tough was intact.  In light of these findings, the objective findings show no factual basis for a separate rating for a painful scar.  See 38 C.F.R. § 4.118, DC 7804.  Although the examiner noted the scar was of a different color than the surrounding skin, this does not impact whether a compensable rating is warranted, as the scar is not of the face, head, or neck.  See DC 7800.

VA outpatient records note the Veteran's complaints of chronic ankle pain but do not note any findings of swelling or other relevant symptoms.  An April 2010 entry, however, notes findings evidencing increased severity.  At that time, physical examination revealed dorsiflexion of 0 to 5 degrees, and plantar flexion of 0 to 10 degrees. It also noted that inversion and eversion were severely limited.  (10/04/2011 VBMS-Medical Treatment-Government Facility, p. 11)  The Board finds that the objective findings show marked LOM which warrants a 20-percent rating, effective April 28, 2010, the date of the entry.  38 C.F.R. §§ 3.400, 4.10, 4.71a, DC 5271.  The earliest entry that indicates that the period of increased severity had ended is March 17, 2011.  The entry notes that the Veteran manifested normal dorsiflexion while ambulating.  (09/01/2015 VBMS-Medical Treatment-Government Facility, p. 102)  An additional significance of this entry is that it indicates the examiner observed the left ankle while bearing weight.  See Correia, 28 Vet. App. 158.  Hence, the left ankle warranted a 10-percent rating as of March 17, 2011.

The March 2016 VA examination report (03/21/2016 VBMS-C&P Exam-DBQ Ankle) reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran complained of chronic daily pain, but he denied flare-ups.  Physical examination revealed normal ROM with pain, and that the ankle was stable.  The examiner noted that X-rays revealed on acute changes, and that the surgical hardware was in place.  The objective findings on clinical examination show the left ankle to have continued to manifest with moderate LOM commensurate with a 10-percent rating.  38 C.F.R. §§ 4.10, 4.71a, DC 5271.  Although ROM was normal, the 10-percent rating is still appropriate to compensate the Veteran for the left ankle pain.  See Mitchell, 25 Vet. App. 32; 38 C.F.R. § 4.59.  A higher rating was not met or approximated, as the examiner noted that there was no additional loss of ROM after repetitive-use testing.  Also noted was that the left ankle pain did not result in additional functional loss; and, that the Veteran has not lost the use of the left ankle.  The examiner also noted the Veteran's mental health records, and opined that the Veteran's anxiety contributed to the amount of subjective pain he reported.  Overall, the examiner assessed the severity of the left ankle as mild, to include the impact on the Veteran's activities of daily living.  (03/21/2016 VBMS-C&P Exam-DBQ Ankle, pp. 11-12)

Scar and Neurological Symptoms

The March 2016 scar examination report notes the 10 cm x 0.25 cm surgical scar at the lateral left ankle.  The examiner noted the total areas of the scar as 3 square cm, and also noted that it was superficial and painful.  (03/21/2016 VBMS-C&P Exam-DBQ Scar, p. 2)  One or two painful scars warrants a 10-percent rating.  38 C.F.R. § 4.118, DC 7804.  The Board indicated in the December 2014 remand that the August 2009 examination report was ambiguous as to whether the scar was painful.  When the entire paragraph in question is read as a whole, the Board finds that the examiner's notation of "pain on palpation" referred to the left ankle joint, and not the scar.  The Board makes this finding due to the examiner noting in a separate sentence that the scar was nontender.  Further, the outpatient records do not note any findings of a painful scar.  Hence, the Board finds that the 10-percent rating for a painful scar is effective as of the date of the examination, March 10, 2016, as reflected in the May 2016 rating decision.  38 C.F.R. § 3.400.

The scar examination report also reflect that physical examination revealed a slight loss of sensation to toes 4 and 5 due to where the left sural nerve passes the scar.  (03/21/2016 VBMS-C&P Exam-DBQ Scar, p. 3)

The applicable rating criteria for peripheral nerves provide that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  The RO evaluated the disorder as neuritis associated with the musculocutaneous nerve.  (05/16/2016 VBMS-Rating Decision-Codesheet)  Under those criteria, mild symptoms warrant a noncompensable rating; moderate 10 percent; and, severe 20 percent.  38 C.F.R. § 4.124a, DC 8622.

In light of the fact that the symptom of the nerve is wholly sensory, the Board finds that it is appropriately rated at 0 percent.  Id.; 38 C.F.R. § 4.31.  A higher, 10-percent, rating is not met or approximated, as the examiner noted that there was no functional loss due to the loss of sensation, and the physical examination of the ankle revealed no decrease in motor strength.  See 38 C.F.R. § 4.123.

Special Monthly Compensation

As noted previously, the May 2016 rating decision also granted a TDIU.  The rating decision reflects that it was granted due to the impact of all of the Veteran's service-connected disabilities, rather than due solely to the anxiety disorder.  (05/16/2016 VBMS-Rating Decision-Narrative)  Hence, the Veteran's total combined rating of 80 percent is deemed to reflect and contemplate the cumulative impact of his disabilities.  Even if the Veteran's TDIU was based solely on his anxiety disorder, the Board notes that the combined disability rating for his remaining service-connected disorders do not combined to 60 percent.  Thus, there is no factual basis for further action by the Board, to include consideration of entitlement to special monthly compensation.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008); 38 C.F.R. § 3.350.

As discussed above, the Board allowed a staged rating where indicated by the evidence.  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims for higher ratings, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



						(CONTINUED ON NEXT PAGE)




























ORDER

Entitlement to service connection for low back disorder as secondary to service-connected post-operative left ankle disability is denied.

Entitlement to an initial rating of 70 percent from August 1, 2011 to September 16, 2011, is granted.

Entitlement to an initial rating in excess of 70 percent from September 16, 2011, is granted.

Entitlement to an initial rating higher than 10 percent for post-operative residuals of left ankle fracture for the period prior to April 28, 2010 is denied.

Entitlement to an evaluation of 20 percent for the orthopedic symptoms of left ankle post-operative residuals for the period April 28, 2010 to March 16, 2011 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for post-operative residuals of left ankle fracture for the period prior since March 17, 2011 is denied.

Entitlement to an initial rating in excess of 10 percent for post-operative scar residual of left ankle fracture is denied.

Entitlement to an initial compensable rating for associated left sural nerve neuritis, toes 4 and 5, post-operative scar residual of left ankle fracture is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


